Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rifault (US 20190030683) in view of itself, and in further view of the Journal of Mechanical Engineering, Vol. 15 No. 2 1973, by M.A.O Fox and R. D. Adams, previously attached.
Regarding claim 21, Rifault teaches a grinding wheel, comprising: 
a support body (wherein grinding wheel 40 supports the cutting surface 16); and 
a grinding layer (16), 
wherein: 
the support body has an outer circumferential surface and a central coupling region for attaching the grinding wheel to a rotary drive for rotating the grinding wheel about a rotational axis running through the coupling region (Please refer to Figures 3 and 3a; wherein reinforcing plate 50 supports cutting surface 16, adjacent damping body 14; wherein central opening is on reinforcing hub 62; see [0023] and [0018]); 
the support body includes a first part (50) and a second part (14) connected together; 
the first part and the second part are in direct contact with each other (please see Figure 3A); 
the first part consists of a vibration-conducting material (wherein the reinforcement plate 50 may be made of steel, see [0028] and [0029]; wherein the abrasive cutting surface 16 material is also disclosed within [0038]); 
the second part has the central coupling region (42, hub 62); and 
the second part consists essentially of a vibration-damping material damping body 14, [0030]).
	However, the presently referred to embodiment of Rifault does not explicitly disclose an inner diameter of the grinding layer is greater than an outer diameter of the support body and the grinding layer extends around the outer circumferential surface of the support body on only the first part.
	However, in paragraph [0024], Rifault contemplates and suggests alternative forms of inner and outer diameters of the damping body, reinforcing plate, and cutting surface; one would be motivated to alter the diameters of the elements based on the intended end-use application for the grinding wheel. In alternative embodiments, Rifault shows the cutting surface (16) displaced around an outer circumference of items (see Figures 5A, 6A, 7A, and 8A). In the present embodiment of Figure 3A, the reinforcement plate (50) is provided between the cutting surface and the damping body [0023]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the diameters of the elements in order to achieve a desired configuration based on the intended use of the wheel. Rifault suggests alternative forms and provides motivation therefor; this modification would be recognized as applying a known technique, i.e. grinding wheel configutations, to 
Although modified Rifault discloses that the material chosen for the damping body should be considered in view of dynamic mechanical analysis to eliminate chips and microcracks when used [0034-0035], and further discloses that the central body may be made of steel [0051], Rifault does not disclose the damping body (14) is made of a vibration-damping material selected from the group consisting of cast iron, aluminum bronze, and combinations thereof. However, from the same or similar field of endeavor of damping, the Non Patent Literature document provided by the Journal of Mechanical Engineering Science contemplates and suggests the use of specific types cast irons to mitigate damping. The Journal analyzed the variations of dynamic modulus with stress for cast irons (See Page 89, Figures 4 and 5; see disclosure of Young’s modulus on Page 92, section 4.6), and further disclosed that the modulus of cast iron is important to a designer when considering stiffness of individual components (See page 88, section 4.2). The Journal also compared the damping capacity of cast irons to that of mild steel (Page 88, left column), which was similarly suggested in the disclosure of Rifault as pointed out above. The Journal then concludes that at damping capacities comparable to that of steel, there are further improvements in mechanical properties (Page 93, Conclusions section). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the appropriate damping cast iron as disclosed by the Journal into the invention of Rifault. This substitution would be recognized as applying a known material and technique, i.e. analyzing the moduli of cast iron, to improve a device in terms of 
	Regarding claim 22, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the vibration-damping material is cast iron including at least one of lamellar graphite, spheroidal graphite, vermicular graphite, or cast steel (please refer to the combination statement regarding the material of cast iron; wherein [0030] discloses metal fibers; wherein [0031] also discloses graphite).
Regarding claim 23, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the vibration-conducting material is steel or aluminum (wherein the reinforcement plate 50 may be made of steel, see [0028] and [0029]).  
Regarding claim 24, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein: the vibration-conducting material is fiber-reinforced plastic (items 16 and 50 are a first part; wherein [0023] discloses that the plate 50 can be made of metal or filled resin material like filled phenolic resin; wherein [0046] discloses phenolic resin as well as other binder resins in the same scope and application; wherein [0047] discloses that sodium carbonate may be a suitable catalyst with the phenolic resin; wherein [0030] discloses suitable fillers; see also [0038] disclosing what the cutting surface material may be; and [0048); and the vibration-damping material is cast iron (Please refer to the combination statement of claim 21).  
Regarding claim 25, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein a rigidity of the second part is lower than a rigidity of the first part (wherein the reinforcement plate 50 may comprise steel; wherein the cutting surface 16’s materials are described in [0038]; wherein the damping body as applied comprises cast iron; please also refer to the cited Journal of Mechanical Engineering).  
Regarding claim 26, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the grinding layer is not in direct contact with the second part such that vibrations occurring during a grinding process can be indirectly transmitted via the first part to the second part and the vibrations can be damped by the second part (please refer to the combination statement of claim 21, as well as [0023] indicating that the reinforcing plate 50 is arranged between damping body 14 and cutting surface 16).  
Regarding claim 28, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein: a volume of the second part is twice as large as a volume of the first part; or a weight of the second part is greater than a weight of the first part (wherein [0037] discloses that the length of the damping body is preferably from 3 to 60 mm, or lengths greater than this range, depending on damping requirements and mitigating excessive twisting or flexing; wherein [0024] discloses that the radial dimensions of the damping body 14, reinforcing plate 50, and cutting surface may be the same or varied depending on the overall construction and intended use, i.e. therein .  
Regarding claim 29, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein: the first part and the second part are in direct contact with each other via a contact surface (Please see Figure 3A as well as the combination statement of claim 1); and the contact surface is oriented so as to be: (i) normal to the rotational axis; or (ii) parallel to the rotational axis (wherein the two are in contact in the normal direction).  
Regarding claim 30, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the first part is annular (Please refer to the shape within Figures 3 and 3A).  
Regarding claim 31, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the grinding wheel is asymmetrical with respect to a central plane normal to the rotational axis (see Figure 3A, wherein the top and bottom portions of the apparatus are not symmetrical).  
Regarding claim 32, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. However, modified Rifault fails to explicitly disclose wherein the grinding layer has a cutting contact width of approximately 5 mm. Since Rifault, however, does disclose exemplary dimensions of the portions of the grinding wheel, specifically of the plate 50, 
Regarding claim 33, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the coupling region is defined in the vibration-damping material of the second part such that the second part functions as a hub (see hub 62 within damping body 14 of Figure 3A; see also the combination statement of claim 21).  
Regarding claim 34, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the coupling region is a central bore ( wherein there is central opening 42, see paragraph [0023]).  
Regarding claim 35, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the grinding layer includes at least one of: (i) a superabrasive; (ii) a bond made of metal, plastic or ceramic; or (iii) an electroplated bond (see paragraph [0038] disclosing the hardness of the abrasive particles, including cubic boron nitride, diamond, etc.; see also [0044] disclosing the metal binders of a metal abrasive cutting surface as well as sintering).  
Regarding claim 36, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the grinding layer is sintered onto the outer circumferential surface of the support body (please refer to [0044] describing how the abrasive material is bonded to the invention, wherein reinforcement plate 50 supports the cutting surface 16).
Regarding claim 37, all of the limitations recited in claim 24 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the fiber-reinforced plastic is carbon fiber-reinforced plastic (wherein [0030] discloses thermoplastics and carbon fibers).  
Regarding claim 40, all of the limitations recited in claim 29 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. Modified Rifault further teaches wherein the contact surface is planar (Please refer to the planar nature between the elements 14 and 50 in Figure 3A).
Claims 27, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rifault (US 20190030683) in view of itself and the Journal of Mechanical Engineering, attached, and in further view of Angelo (US 20110017043).
Regarding claim 27, all of the limitations recited in claim 21 are rejected by Rifault as modified by itself and the Journal of Mechanical Engineering. However, modified Rifault does not explicitly teach wherein the first part and the second part are connected to each other via a screw connection.  
However, from the same or similar field of endeavor, Angelo teaches wherein the first part and the second part are connected to each other via a screw connection (please refer to fasteners 6 within holes 26, 36, 46; see paragraph [0006] disclosing acceptable forms of fasteners as well as [0021], [0022]).
Although Rifault does disclose in paragraph [0038] that mechanical fastening means or bonding to the damping body 14 using, for example, glue or adhesive; wherein upon viewing Figure 3, the surface of reinforcement plate does have circular holes provided thereon, the specific teaching of the threaded holes is not explicitly taught. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Angelo into the teachings of Rifault. Rifault intimates and suggests alternatives to fastening the invention together, wherein Angelo provides a fastening mechanism which would not only strengthen the plate, but would also reduce the wobbling problems commonly associated with thin plates [0022]. 
Regarding claim 38, all of the limitations recited in claim 27 are rejected by Rifault as modified by itself, the Journal of Mechanical Engineering, and Angelo. wherein the screw connection is an axial screw connection (please refer to fasteners 6 within holes 26, 36, 46; see paragraph [0006] disclosing acceptable forms of fasteners as well as [0021], [0022]).  
Regarding claim 39, all of the limitations recited in claim 27 are rejected by Rifault as modified by itself, the Journal of Mechanical Engineering, and Angelo. Modified Rifault further teaches wherein: recesses are defined in at least one of the first part or the second part; and threaded bushes are inserted into the recesses, respectively (please refer to fasteners 6 within holes 26, 36, 46; see paragraph [0006] disclosing acceptable forms of fasteners as well as [0021], [0022]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723